Citation Nr: 1114172	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  06-35 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.  

2.  Entitlement to service connection for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from February 1946 to July 1947 and from March 1948 to March 1950.  

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal, in part, from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the benefits sought on appeal.  

In August 2009, the Board, in part, denied service connection for bilateral defective hearing and declined to reopen the claim for tinnitus, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims ("Court").  In December 2010, the Court granted a Joint Motion for Partial Remand and vacated the August 2009 Board decision with respect to the claims for defective hearing and tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the Joint Motion for Remand (JMR).  In the JMR, it was argued, in essence, that the March 2008 VA audiological examination relied upon by the Board in denying the Veteran's claim for hearing loss was inadequate.  Specifically, that the VA audiologist's opinion that a determination as to whether the Veteran's current hearing loss was related to service, without the record of a hearing test prior to service, would be purely speculative was insufficient without additional explanation or comment under the holding in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

In Jones, the Court held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided by the examiner or apparent upon a review of the record.  Id.  

Historically, the Veteran's service treatment records were apparently destroyed by fire at the National Personnel Records Center, and are unavailable for review.  However, the Veteran's March 1950 service separation examination is of record and showed that his hearing acuity for whispered and spoken voice testing was 15/15, bilaterally.  The report showed that his ear canals and ear drums were normal, and that he had no other serious injuries or illness.  The evidentiary record also includes numerous private medical reports showing treatment for various maladies from 1987 to the present.  The first evidence of a hearing problem was noted a private audiological report, dated in February 1991.  At that time, the Veteran reported that his tinnitus had gotten worse over the past year.  The audiological examination showed that the Veteran had hearing loss at 4000 hertz, bilaterally.  

Under the facts in this case, it is not clear what significance a hearing test prior to service would serve in determining the etiology of the Veteran's current hearing loss, as noted by the examiner who performed the March 2008 VA examination, except to the extent that it might have shown a pre-existing hearing loss.  However, in this case since an audiometric examination was not conducted, or if conducted is unavailable for review, the Veteran's hearing is presumed to have been within normal limits at the time he was accepted for service.  

While the Board is cognizant of the difficulty in rendering an opinion as to the etiology and date of onset of the Veteran's current hearing loss, the audiologist, as a specialist in the field of hearing loss, must consider all available evidence, including the Veteran's history of noise exposure in service and subsequent thereto, and attempt to address that question.  If the audiologist is unable to render an opinion, he or she must include a discussion of all relevant facts and an explanation as to why an opinion would be speculative.  

As the VA audiologist in this case did not provide a clear basis for the statement that an opinion could not be provided without resort to mere speculation, the Board finds the March 2008 VA examination was inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, the examination must be adequate.  See Barr v. Nicholson, 21Vet. App. 303, 311 (2007).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.  Accordingly, this case is REMANDED for the following action:

The claims files should be forwarded to the VA examiner who examined the Veteran in March 2008.  (If the examiner is not available, the claims file should be referred to another examiner for the requested opinion.)  After review of the entire record, the examiner should provide an opinion as to whether it is at least as likely as not that any identified hearing loss and tinnitus was caused by any noise the Veteran was exposed to during service, or is otherwise related to service.  For purposes of this opinion, the examiner should assume that the Veteran had normal hearing upon his entry into service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.  

When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

